PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/475,975
Filing Date: 31 Mar 2017
Appellant(s): Frito-Lay North America, Inc.



__________________
Peter Nichols
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/10/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/14/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-8 and 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matasovsky (2015/0359249) in view of Baier et al (2013/0273209) and Baier et al (20130273219) .
For claims  1,11 Matasovsky discloses an extruded product comprising granular food materials, a bulk density of about 60-120 g/L ( .06-.12g/cc) and a moisture content of about 1-7%.  The granular food materials include flour chosen from the group containing rice flour, corn flour, corn meal, pea flour, nut flour etc and mixtures of the flours.  The amount of flour in the food product ranges from about 39-96%.  ( see paragraphs 0003,0017,0029,0033,0026) 
The claimed bulk density in claim 1 is from .05-.1g/cc and claim 11 is .088g/cc which are within the range disclosed in Matasovsky.  
Matasovsky doesn’t disclose a twisted collets as in claims 1,4-8 , the specific combination as in claims 4,7 the amounts as in claims 5-6, 8,10 and 12, the yellow pea flour as in claims 10,12 and the particle size as in claim 1.
Baier ( 2013/0273209)  discloses collets having twisted shape.  ( see paragraph 0005)
Baier ( 2013/0273219) discloses random collet formed from micropellets.  The micropellets comprises starch-comprising components such as corn meal, corn grit.  The starch particles comprise a particle size distribution wherein between about 30-65% of the particles fall between 500-700 microns.  The particle size distribution can also include 30-50% of the particles are about 500 microns.  In another embodiment, the starch particles comprise a particle size distribution where about 40% -65% of the particle are about 500 microns.  Baier also discloses fine particles is used to refers to powders, flours any other similarly sized fine materials comprising small particles having a particle size of less than about 300 microns.  Baier also shows in table 1 that corn meal has specification in which 45% if retained on US 40 sieve size.  ( see paragraphs 0041,0077,0078)
Matasovsky discloses combination of different flours; thus, it would have been obvious to use three or more different flours and to make the first one consisting of one type of flour such as corn meal when desiring such flavoring.   It would also have been obvious to select any varying combinations depending on the taste, texture and flavor desired.  It would also have been obvious to vary the amounts of each different types of flour depending on the taste, texture and flavor desired.  This parameter can readily be determined by one skilled in the art. Matasovsky discloses the flour can be legume flour such as peas, beans, lentils, peanuts etc..  It would have been obvious to select yellow pea flour as an obvious matter of preference.  The disclosure of peas clearly suggest to one skilled in the art to use either  yellow pea or green pea as they are the two common variances of pea known in the art.  The selection of yellow versus green would have been an obvious matter of choice depending on the taste, flavor and color desired.  Matasovsky discloses in paragraph 0011, the snack product can have various shapes such as geometric shapes, novelty shapes, novelty characters or any other regular or irregular shape.  Thus, it would have been obvious to one skilled in the art to form twisted shape such as taught in Baier when desiring such configuration.  Changing the shape would have been readily within the skill of one in the art.  Matasovsky discloses the term “ flour “ is used to refer to ground particles and is understood to include various particles sizes including granules and flakes.  From this disclosure, it is suggested in Matasovsky to include starch ingredients of various sizes.  As shown in Baier(219), starch particles such as corn meal , corn grit can have various particle size including sizes within the range claimed.  Baier shows corn meal having size in the range of 500-700 and Baier also discloses that typical corn meal has varying size with 45% retained on US 40 sieve size.  Thus, known corn meal has a big percentage of particles in 400 micrometer.  A typical corn meal has the particle size range within the range claimed of 200-1200 microns because US mesh size 30 is 595 microns.  45% would encompass about 50% of 400 microns as claimed because about 50% can be a little less than 50%.    Matasovsky teaches to add flour to be of various size.  It would have been obvious to use a typical corn meal and to vary a particular size as an obvious matter of preference.  Applicant has not established any criticality of the particular particle size distribution in the end product.  Looking at the end product, it cannot be distinguished between product containing typical corn meal with 45% of particles having 400 microns from the claimed product having about 50% of 400 microns particle.  It would also have been obvious to add varying amount of flour having fine particle size of less than 300 microns as shown in Baier when desiring to have different texture from flour having coarser particle size distribution such as corn meal.  Matasovsky clearly suggested such addition by disclosing flour to include various particle sizes including flour, flake, granules, meal etc..
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The 112 first paragraph rejection of claims 10 and 12.
(2) Response to Argument
On pages 8-9 of the response, appellant argues that the skilled artisan seeking to improve puffed chip would not look to extruded unique twisted collets and that changing Matasovsky’s disclosed shapes to form an extruded unique twisted collet would require a change to a random extrude and would require addressing the known problem of such as disclosed in Baier 1 and Baier 2. This argument is not persuasive.  One skilled in art does not need to improve puffed chip to look into extruded unique twisted collets.  It would have been obvious to look to changing the shape of the product when desiring to change the appearance of the product without any knowledge of any improvement resulting from the changes.  Matasovsky discloses in paragraph 0011, “ the snack food product can be a chip defined by any suitable shape and size including geometric shapes such as squares, rectangles, triangles,.. and the like and novelty shapes such as animals, stars and novelty characters or any other regular or irregular shape”.  This disclosure in Matasovsky clearly suggests to one skilled in the art that the snack food can be of any shape desired.  It would have been obvious to use a random extruder to produce snack having a unique, twisted shape as taught in Baier (209) when desiring such configuration.  The problem acknowledged by Baier 1 and Baier 2 is also solved by Baier 1 and Baier 2 as a snack having unique, twisted shape is successfully produced.  If such shape is formed, it would have been readily apparent to one skilled in the art to follow the guideline of processing disclosed in Baier 1 and Baier 2 to form the product.  Appellant further argues that Matasovsky in view of Baier and Baier 2 do not teach or suggest the claimed extruded unique twisted collets.  The basis of this argument is not clear because Baier ( 209) explicitly discloses at paragraph 0005 corn collets having unique, twisted shapes and protrusion.  The claimed shape is clearly taught in Baier (209) and the obviousness of producing such shape for the Matasovsky product is explained above.  Appellant’s comment on the clarity of the references used is noted.  The publication number is inserted after the name of the reference in the rejection.
On pages 9-10 of the appeal brief, appellant further argues none of the references teach or suggest the required distribution required by claim 1 (a) (i) or 1 (a) (ii).  This argument is not persuasive.  Claim 1 recites the particles distribution but there is no recitation of the amount of granular food material having the recited distribution.  Thus, any amount of food material having size of about 400 microns would meet the requirement.  Matasovsky clearly suggests that different particulate sizes are used to make the snack by disclosing that flour, flakes, granules, meal etc.  can be used.  Matasovsky discloses in paragraph 0017 “ examples of flours include corn flour, corn meal, etc..”  It would have been obvious to one skilled in the art to use known corn meal such as the one having the specifications disclosed in Baier (219).  As shown in Table 1, the corn meal has 43% retaining on US sieve size of 30 and 45% on sieve size 40.  A US mesh size 40 is about 420 microns as size varies slightly on different charts and US mesh size 30  is about 595 microns. Thus, the corn meal would have particle size distribution of between 200-900 microns as claimed.  If the corn meal has 45% on 40 mesh size, it means the particles are big enough to retain on the mesh size as smaller sizes would pass through.  Using corn meal having the specification in table 1 would give 45% of particles having about 420 microns.  The small difference in percent of particle sizes would not lead to a different product as the claim recites about 50% having particle size of about 400 microns.  The claims are directed to a product and there is no limitation on the amount of granular food material having the claimed particle sizes. There is no distinguishable feature to define the product in which the particle size distribution includes about 50% at about 400 microns. 
On pages  10-11 of the appeal brief, appellant refers to the Morales Declaration and argues that the skilled artisan cannot conclude from Baier’s Table 1 what percent of the particle are 420 microns.  The affidavit had already been considered and was not persuasive. 
Paragraph 7 of the affidavit states that Baier’s Table 1 does not provide any further breakdown of the particle size of those particles on US sieve size 40.  Therefore, one cannot conclude that the majority of the particles are 420 microns.  The paragraph also states several possibility of particle sizes.  The statements made are speculation as the affidavit does not have supporting evidence to show the possible particle sizes.  A US mesh size 40 is about 420 microns as size varies slightly on different charts.  If the corn meal has 45% on 40 mesh size, it means the particles are big enough to retain on the mesh size as smaller sizes would pass through.  Thus, using corn meal having the specification in table 1 would give 45% of particles having about 420 microns.  In paragraphs 8-9, the affidavit states that previously known single screw rotary head extruders are not capable of producing acceptable random extruded collets that has a particle size distribution where more than 2.5% of the particles are smaller than 300 micron.  The statements are not found to be persuasive.  Matasovsky clearly suggests that different particulate sizes are used to make the snack by disclosing that flour, flakes, granules, meal etc.  can be used.  Baier 219 also recognizes such possibility.  To overcome the problem of using large quantity of particles having size of smaller than 300 micron, Baier teaches to form micropellet agglomerates comprising of fine ingerdients having particles size of less than 300 microns.  Thus, it would have been obvious to one skilled in the art to follow the guideline of Baier when desiring to use large quantity of fine particles.  The affidavit gives a comparative testing in paragraphs 10-14. However, the testing describes has no specificity and the point of the showing is not clear.  The affidavit argues that prior art recognizes the problem of incorporating small particle sizes.  However, blends 2-3 do not have a large quantity of fine particle sizes and they are disclosed to be not usable.  Thus, the problem is not the amount of fine particle.  There is no description given of how the product is made in the extruder; there is no parameters given.  Thus, it cannot be determined if the problem of forming arises from something else.  There is insufficient evidence to conclude that the problem is with the particle sizes or incorporation of fine particle sizes.  The affidavit states that the use of corn meal having particle sizes smaller than about 300 micron produces unique twisted collets.  But, there is no comparative testing to show such result.  Paragraph 00021 of the instant specification describes the criticality of the rotary head extruder.  However, the claims are not directed to an extruder.  It is clear that the shape as claimed in achieved in the prior art as shown in the two Baier references.
On page 11 of the appeal brief, appellant argues that none of the references teach or suggest corn meal with between about 5-10% of the corn meal having a particle size smaller than 300 microns.  This argument is not persuasive. Baier ( 219) discloses that fine particle is used to refer to powders, flours, and other similarly sized fine material comprising small particles having a particle size of less than about 300 microns.  The micropellets comprise fine particles with starch-containing components in various proportion.  Matasovsky suggests that different particulate sizes are used to make the snack by disclosing that flour, flakes, granules, meal etc.  can be used.  Baier 219 also recognizes such possibility.  It would have been obvious to one skilled in the art to add fine particles depending on the texture desired.  The difference in specific  percent of the flour having the specified particle sizes is similar to difference in processing as there is no distinguishing features in the end products resulting from the different percent at a particular sizes.  In the end product, there is no feature to differentiate a product containing the corn meal which has about 50% at about 400 microns particles and 5-10% at particle size of less than 300 microns versus product containing cornmeal having 45% of 400 microns particles and fine flour having particle size less than 300 microns.  Claim 1 does not recite the amount of the  first granular material.  Thus, any amount meets the claimed requirement.  The ultimate product being claimed is an extruded twisted collets having any amount of first granular food material and 0-55% second granular material, bulk density of 3-6 lbs/cu ft and moisture content of less than about 3%.  Matasovsky in view of the two Baier references discloses such product.  Appellant argues that Baier 219 forms micropellets to convey through a random extruder; Baier requires the use of agglomerates of fine particles, not particles having a size smaller than 300 microns.  This argument is not persuasive.  The claims are directed to a product and does not exclude the use of micropellets.  Baier discloses that fine particle is used to refer to powders, flours, and other similarly sized fine material comprising small particles having a particle size of less than about 300 microns.  The micropellets comprise fine particles with starch-containing components in various proportion.  
On page 11 of the appeal brief, appellant argues that Baier 1 and Baier specifically teach away from the use of corn meal having more than 1% of the particles less than 300 microns.  This argument is not persuasive because both Baier 1 and 2 disclose the forming of unique, twisted collets containing fine particles of less than 300 microns.  Appellant does not point to any disclosure to reach the conclusion that Baier 1 and Baier 2 teach away from the use of corn meal having more than 1% of particles less than 300 microns.  As pointed out above, the claims are directed to product claims and do not exclude the use of micropellets.  
On pages 11-12, appellant argues claims 5,10 and 12 in that neither the cited references nor the rejection mentions yellow pea flour.  This argument is not persuasive.  Matasovsky discloses in paragraph 0017 that the flour includes legume flour such as peas, beans, lentil etc..  The use of green pea flour is  disclosed. However, it would have been obvious to one skilled in the art to use yellow pea flour as an obvious matter of preference.  The disclosure of peas would have readily suggested to one skilled in the art to use yellow pea flour or green pea flour as they are the two common variances of pea.  The selection of yellow pea flour or green pea flour would have been an obvious matter of choice depending on the coloring desired.  For instance, it would have been obvious to one skilled in the art to select yellow pea flour if a yellow hue is wanted in the product.  Appellant has not established any criticality or unexpected result with the use of yellow pea flour.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIEN T TRAN/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792   
                                                                                                                                                                                                     /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.